In an action by plaintiff wife to recover damages for personal injuries, and by her husband for expenses, property damage, and loss of services, as a result of a collision between their automobile and appellant’s car at an intersection, the jury rendered a verdict in favor of appellant, which the court subsequently set aside and granted a-neW trial. Order, on reargument, unanimously affirmed, with costs. In our opinion the verdict is against the weight of the evidence. Present — Carswell, Acting P. J,, Adel, Nolan and Sneed,. JJ.